Citation Nr: 9907192	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  95-16 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, 
loss of sex drive, memory loss, bladder problems, personality 
change, blurred vision, hair loss, hearing loss, headaches 
and wife's miscarriage as a result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	James W. Stanley Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse



ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had service from January 1967 to November 1968.  
He had service in the Republic of Vietnam from December 1967 
to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the No. Little Rock, 
Arkansas Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied entitlement to service connection 
for PTSD.

Issue number 2, as set forth on the title page will be 
considered within the Remand section of this document, which 
follows the Order section below.


FINDINGS OF FACT

1.  All pertinent evidence needed to decide the instant issue 
has been developed by the RO.

2.  The veteran served on active duty in the Republic of 
Vietnam from December 1967 to November 1968.  His 
commendations include the National Defense Service Medal, the 
Vietnam Service Medal, the Republic of Vietnam Campaign 
Medal, a Sharpshooter M14 Badge, and an Expert M16 Badge.  
His military occupation specialty (MOS) was 36k40, 
communications wireman.

3.  The veteran has a current, clear medical diagnosis of 
PTSD.

4.  The veteran experienced inservice stressors which are 
substantially corroborated by credible supporting evidence.

5.  The veteran's March/April 1995 VA psychiatric examination 
noted evidence of PTSD.  He also has been diagnosed with 
severe PTSD by a private licensed certified social worker 
(LCSW) who specializes in trauma treatment, as well as by a 
clinical psychologist, based on the veteran's inservice 
stressors.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
PTSD was incurred as a result of active duty service.  
38 U.S.C.A. §§ 101(16), 1110, 1131, 1154, 5017 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The Board accordingly finds that 
the duty to assist the veteran, as mandated by § 5107(a), has 
been satisfied.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 1998); 38 C.F.R. § 3.303(d) (1998).  Finally, 
the Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

Service connection for PTSD requires (1) a current, clear 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  With respect to the first element, the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) has recently held 
that "a clear (that is, unequivocal) PTSD diagnosis by a 
mental-health professional must be presumed . . . to have 
been made in accordance with the applicable DSM [Diagnostic 
and Statistical Manual of Mental Disorders] criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor." Cohen v. Brown, 10 Vet. App. 128.  

With regard to the second element, the evidence necessary to 
establish that the claimed stressor actually occurred varies 
depending on whether it can be determined that the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 1991 & Supp. 1998).  The Court has held that "[w]here 
it is determined, through recognized military citations or 
other supportive evidence, that the veteran was engaged in 
combat with the enemy and the claimed stressors are related 
to such combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet.App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.304(d), (f) (1998). 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1998).  However, if the claimed stressor 
is not combat related, a veteran's lay testimony regarding 
in-service stressors is insufficient to establish the 
occurrence of the stressor and must be corroborated by 
credible supporting evidence.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet.App. 389 (1996); 
Doran v. Brown, 6 Vet.App. 283 (1994).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a psychiatric 
disorder.  In addition, there is no indication of any 
inservice history of psychiatric treatment.  

Service personnel records associated with the file indicate 
that he was assigned to Battery A, 5th battalion, 22 
artillery from June 1967 to February 1968, as a switchboard 
operator,  and then B Battery, 7th battalion, 15th artillery 
from February 1968 to December 1968 as a wireman.  

In a VA examination in March 1995, the veteran claimed to 
have PTSD, and of not being able to clear his mind.  He slept 
with all kinds of weapons, including a gun. He does not trust 
anyone, and is cautious in the daytime.  He has been married 
and remarried to the same person.  He denied any alcohol or 
drug history.  He was in jail, but it was not his fault. He 
was nervous all the time, got only a couple of hours sleep, 
and believed we could get invaded at any time by another 
country.  He enjoyed watching military movies on the 
television.  He claimed to have been in considerable combat, 
firefights, and mortar attacks every night.

The examiner noted that the veteran was fast-talking, and 
obviously wanted to be considered as having PTSD.  He did not 
appear to be overly paranoid, or depressed, 

and had no specific guilt feelings, or symptoms of PTSD.  
Instead, he presented a picture suggestive of a longstanding 
personality/character disorder. The examiner could not get a 
clear picture of the stresses he was under, and could not 
make a diagnosis.  He recommended a period of hospitalization 
including psychological testing.  

The veteran was observed and evaluated in a VA hospital from 
March 27, 1995 to April 5, 1995.  He reported not being able 
to sleep at night without holding a gun since his return from 
Vietnam.  On one occasion he shot the television set while 
not fully awake. He dreams a lot but his primary complaint 
was jitters at night.  He had no prior psychological history, 
and was not on any medications. He admitted to using 
marijuana occasionally, and smoking 2 packs of cigarettes 
daily.  While he admitted using cocaine several years ago, he 
denied recent use.  He also drank a 1/2 pint of alcohol 3-4 
times a week.  His mother died of gunshot wounds 8 years ago.

The examiner noted the veteran was neat, with average 
grooming and hygiene.  His speech was somewhat hesitant, but 
otherwise spontaneous.  Mood was depressed, and thought 
content and process indicated mild hypervigilance, 
hopelessness, and mild paranoia. Insight was poor, and 
judgment fair. He stated that he had occasional auditory 
hallucinations. His urine tested positive for cocaine, 
although he continued to denied he had used any cocaine.  The 
examiner noted that the veteran exhibited some evidence of 
PTSD.

The veteran was readmitted to the VA hospital from April 27, 
1995 to May 3, 1995 after an argument with his wife.  The 
examiners noted that he appeared anxious and fearful with 
PTSD phenomena expressed.  PTSD was diagnosed.

In June 1995, the VA received a social history of the veteran 
from a private social worker.  It noted stressors including 
that a friend of his named, "Scott," was shot in the head 
and killed by sniper fire.  He had to unload his body from a 
truck.  He cried easily when telling this story.  Another 
time, a soldier hit a nine year old Vietnamese boy on the 
forehead with his rifle, knocking him unconscious.  He felt 
guilty about not being able to prevent it, and for not 
checking on the boy afterwards.  He further recalled an 
officer ordering the artillery to shoot at some civilians on 
top of a hill.  An old man, a women, and 2 children were 
killed.  He was told to retrieve the bodies but refused.  
Another time, he was ordered to go out during an attack to 
fix a communications line but refused.  Another soldier went 
instead and was killed.   Another soldier committed suicide 
because he was in the motor pool and wanted to be put in the 
infantry. 

He has had several jobs since service but could not remember 
all of them.  He had difficulty with authority; was unable to 
tolerate supervision and authority; and, was unable to get 
along with coworkers.  Since service he has shot a man in 
self-defense, but no charges were filed. He drank a pint of 
alcohol each payday, but does not use marijuana. 

The examiner noted he was casually and cleanly dressed.  Eye 
contact was good, and he was alert, oriented x 3, and 
cooperative. Cognitive functions were normal; and, thoughts 
were clear, relevant, and goal oriented. There was no 
personality or character disorder; thought disorder; 
psychosis; hallucinations; delusions; blocking, or evading 
present. His mood was depressed, and characterized by 
tearfulness about Vietnam.  He had feelings of helplessness, 
hopelessness, dejection, as well as suicidal ideations.  His 
avoidance behavior included; depression; alcohol used to self 
medicate; emotional numbness and distancing; avoidance of 
people, places, and events; memory impairment; guilt; and, 
emotional constriction.  His hyperarousal state was evidenced 
by; intrusive and recurrent distressing memories; sleep 
disturbance; nightmares; night sweats; hypersensitivity; fear 
of loss of control; hyper alertness; difficulty with 
authority; fantasies of retaliation, and destruction; 
distrust; suicidal ideations; anxiety; easily startled; angry 
outbursts; and, anxiety attacks.

The diagnoses were; PTSD, chronic, very severe; depression, 
chronic, recurrent, secondary to PTSD; alcohol use to self 
medicate, secondary to PTSD; History of marijuana use to self 
medicate, secondary to PTSD; and, nicotine addiction.

A hearing was held at the RO in January 1996 in which the 
veteran described several events, or stressors, which he 
could identify as being the source of his present problems.  
The first incident he related was a firefight in Qui Nhon, 
the night they arrived in Vietnam by ship.  It took place in 
a village, and he observed it from the ship. Next, he 
testified that he was close to getting shot, or shooting 
someone on various occasions.  He saw dead Vietnamese and 
American soldiers. Another time, some people were spotted on 
a hill and reported as NVA.  The commanding officer ordered 
the artillery to shoot them.  They were killed, and were 
placed in body bags.  He reported that a friend of his, named 
Scott, was shot in the head and killed by sniper fire. He 
cried when telling this story. The veteran's wife testified 
that he used to, "wake up screaming, and hollering, telling 
the person to move, look out, here it comes."  Now he went 
into a shell and does not say much.  When he does, he strikes 
out at her.  She participated in a wife's support group to 
help her and to better understand the veteran's behavior.  

A psychosocial assessment update was received from the social 
worker in December 1997.  It noted that he began counseling 
the veteran in June 1995, and was still seeing him in weekly 
sessions. The diagnoses were similar to the June 1995 social 
history report.  

As part of further development of the veteran's claim for 
PTSD, the RO requested confirmation of stressors from the 
U.S. Army and Joint Services, Environmental Support Group 
(ESG).  By letter dated in July 1997, ESG noted that the 
veteran's unit was deployed to Vietnam in July 1967. The 7th 
Battalion, 15th Field Artillery was engaged in numerous 
combat operations from July 1967 to November 1971.  
Furthermore, an operational report in July 1968 reported that 
on April 20, 1968, SP/4 Hiawatha Hicks, of Service Battery 
7/15 Arty was hit by a sniper round resulting in a serious 
head injury.  He died the next day in a hospital.  This was 
the unit's first fatality as a result of enemy action.  
Finally, the ESG submitted extracts indicating that elements 
of the 7th Battalion, 15th Artillery participated in several 
operations during the veteran's Vietnam tour.

Other medical records of file include a letter from James R. 
Blackburn, Ph.D. dated in August 1997, which notes that the 
veteran was referred to him by a specialist in PTSD, and he 
had been seeing him since the spring.  He opined that the 
veteran was unable to function adequately and/or productively 
due to an exacerbated PTSD symptomatology, and significant 
diminished social functioning.

The threshold issues before the Board are as follows: first, 
does the veteran have a current, clear medical diagnosis of 
PTSD; second, does the record reflect credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and, third, does the medical evidence establish a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  As the Board answers all of 
these questions in the affirmative, entitlement to service 
connection for PTSD is warranted.

The first issue is whether the veteran has a current, clear 
medical diagnosis of PTSD.  While the Board is aware of a 
level of conflict as to a diagnosis of PTSD, it is equally 
cognizant a licensed certified social worker, as well as a 
clinical psychologist have diagnosed the veteran with, and 
have been treating him for PTSD.  Also, the most recent VA 
hospitalization in May 1995 diagnosed PTSD. In a previous 
hospitalization in April 1995, he was found to have some 
evidence of PTSD. Thus, the Board can only conclude that the 
evidence supports a finding of PTSD.  As noted above, under 
the Cohen analysis, this finding presumes both the adequacy 
of the symptomatology and the sufficiency of stressors.

The second issue is whether the record reflects credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  As previously noted, the veteran did not 
receive any recognized combat citations or medals.  
Therefore, the evidence suggests that he was not engaged in 
actual combat.  However, and without reaching the specific 
issue of whether he was engaged in combat, the Board finds 
that the claimed in-service stressors as described by the 
veteran are reasonably consistent with the information 
obtained from the ESG.  Specifically, the unit operational 
report submitted by the ESG indicates that the veteran's 
unit, 7th Battalion, 15th Artillery was deployed to Vietnam 
in July 1967, and was engaged in continuous combat operations 
during his period of service in Vietnam.  This is consistent 
with the veteran's claim that he was involved in several fire 
missions.  See Cohen, supra.

Another operational report from ESG indicates that SP/4 
Hiawatha Hicks, of Service Battery 7/15 Arty was killed by a 
sniper round to his head.  The veteran's reported history or 
the death of a comrade is supported by the unit's operational 
report. 

The Board is aware that not every incident cited by the 
veteran can be verified.  Specifically, there is no 
confirmation of his claim of; observing a firefight the night 
they arrived in Vietnam; another soldier hitting a nine year 
old Vietnamese boy on the forehead with his rifle, and 
knocked him unconscious; an officer ordering the artillery to 
shoot and kill some civilians on top of a hill; being ordered 
to go out during an attack to fix a communications line and 
refusing to go, and another soldier going instead and being 
killed; a soldier committing suicide because he wanted to be 
in the infantry; or, seeing dead Vietnamese and American 
soldiers.

The ESG report stresses that anecdotal incidents, although 
they may be true, are not researchable.  The ESG specifically 
notes that stressors such as witnessing casualties or 
firefights are simply not found in combat records.  The ESG 
also indicates that Vietnam era records seldom contain 
information about civilian accidents and that the killing, 
accidentally or in combat, of civilians is extremely 
difficult to verify.  The Board is mindful, however, that the 
ESG report has substantially verified that the veteran was 
involved in certain operations which would be consistent with 
his claims of being involved in combat, several fire 
missions, and a soldier in his unit being shot in the head 
and killed by sniper fire.  Accordingly, the Board finds that 
record provides, to the extent possible, credible supporting 
evidence that the claimed in-service stressors actually 
occurred.

The only remaining issue is whether a causal nexus exists 
between the veteran's current symptomatology and the in-
service stressors.  In the June 1997 social history submitted 
by the social worker, it was noted that after recounting the 
incidents involving his friend being shot in the head, the 
veteran cried easily. 

The examiner noted the veteran suffered from depression 
characterized by tearfulness about Vietnam; helplessness; 
hopelessness; dejection; suicidal ideations; alcohol use to 
self medicate; emotional numbness; avoidance of people, 
places, and events; memory impairment; guilt; emotional 
constriction; intrusive and recurrent distressing memories; 
sleep disturbance; nightmares; night sweats; 
hypersensitivity; fear of loss of control; hyperalertness; 
difficulty with authority; fantasies of retaliation, and 
destruction; distrust; easily startled; angry outbursts; and, 
anxiety attacks.  Based on this information, the diagnosis 
was PTSD, chronic, very severe.  Therefore, the Board finds 
that the medical evidence establishes a causal nexus between 
the veteran's current symptomatology and the specific claimed 
in-service stressors.

In summary, the veteran has essentially met all the 
requirements for service connection for PTSD.  He has a 
current, clear medical diagnosis of PTSD, credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and medical evidence that the diagnosis was based 
on valid stressors.  Accordingly, the Board finds the veteran 
has submitted sufficient evidence to warrant entitlement to 
service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

The appellant has also entered a claim for service connection 
for multiple disorders, as listed on the title page, as 
secondary to Agent Orange exposure.  It is noted that the 
claims were denied, a notice of disagreement, a statement of 
the case, and a substantive appeal have been promulgated.  
Thus, there is a perfected appeal.  It is noted, however, 
that at the time this appeal was developed, the appellant was 
not represented by the current attorney/representative.  It 
does not appear that the current representative has been 
informed of the pending appeal, nor does it appear that 
copies of appropriate documents have been forwarded to the 
representative.  Thus, the Board concludes that it can not 
proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).


In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should provide the appellant's 
current representative copies of the 
rating action, notice of disagreement, 
statement of the case and substantive 
appeal on the pertinent claims as set 
forth on the title page.  

2.  Thereafter, he should be provided an 
opportunity to respond thereto, or to 
submit new evidence if desired.  If the 
appellant's representative (and or the 
appellant) so desire, they should be 
afforded an opportunity to submit 
additional evidence in support of these 
claims.

3.  Thereafter, the RO should 
readjudicate the instant issue.  Such 
adjudication should include a finding as 
to whether the claim is well grounded.  

When the aforementioned development has been accomplished, if 
the benefits sought are not granted, the case should be 
returned to the Board in accordance with applicable appellate 
procedures.  No action is required of the appellant until he 
is notified.  The Board intimates no opinion as to the 
ultimate outcome in this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 1996) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that 

have been remanded by the Board and by the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


			
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


- 13 -


